         Case 3:19-cr-00478-DMS Document 54 Filed 09/08/20 PageID.168 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                                 Case No.: 19-CR-478 DMS
11                                           Plaintiff,
                                                               ORDER DENYING MOTION FOR
12   v.                                                        COMPASSIONATE RELEASE
                                                               UNDER 18 U.S.C. § 3582(c)(1)(A)
13   YVETTE MONIQUE AVILA
14                                        Defendant.
15
16           On July 23, 2020, Defendant Yvette Monique Avila, proceeding pro se, filed a
17   motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).1 (ECF No. 51.) The
18   United States filed a response in opposition. (ECF No. 53.) For the following reasons,
19   Defendant’s motion is denied.
20                                                        I.
21                                            BACKGROUND
22           On January 19, 2019, Defendant Yvette Monique Avila (“Defendant”) was arrested
23   by Border Patrol agents near Otay Mesa, California, for smuggling three undocumented
24
25
26   1
      Defendant sent a letter to the Court describing the spread of Covid-19 in her facility and stated, “I am
     begging your Honor for a [Compassionate] release.” (Def’s Mot. (ECF No. 51) at 1.) Because pro se
27   pleadings must be construed liberally, the Court interprets Defendant’s letter as a motion for
     compassionate release under 18 U.S.C. § 3582(c)(1)(A). See Resnick v. Hayes, 213 F.3d 443, 447 (9th
28   Cir. 2000) (“[C]ourts must construe pro se pleadings liberally.”)

                                                          1
                                                                                               19-CR-478 DMS
      Case 3:19-cr-00478-DMS Document 54 Filed 09/08/20 PageID.169 Page 2 of 4



 1   individuals who were attempting to further their illegal entry into the United States. (Pre-
 2   Sentence Report (“PSR”) at ¶¶ 3–9.) Defendant’s prior criminal history is extensive and
 3   includes a previous conviction for alien smuggling. (Id. at ¶¶ 32–51; No. 18-CR-0509-
 4   DMS.) On March 19, 2019, Defendant pleaded guilty to transportation of certain aliens
 5   for financial gain, and aiding and abetting, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii),
 6   (v)(II), and (a)(1)(B)(1). (ECF No. 38.) On July 12, 2019, the Court sentenced Defendant
 7   to 24 months of imprisonment, followed by two years of supervised release. (Judgment,
 8   ECF No. 49.) Because of this conviction, Defendant appeared in a revocation proceeding
 9   before this Court in case number 18-CR-509, for which the Court imposed 21 months
10   custody, with 3 months running consecutively to the 24 months imposed in the present
11   case. (Id.)
12         Defendant has now served approximately 19 months in custody and is currently
13   incarcerated at the Federal Medical Center (“FMC”) Carswell, a federal prison for female
14   inmates. (Def’s Mot. (ECF No. 51) at 1.) As of July 21, 2020, more than 500 women at
15   FMC Carswell have contracted the Coronavirus disease (“Covid-19”). See Covid-19
16   Outbreak Reported at Texas Federal Medical Prison, ASSOCIATED PRESS, (July 21, 2020),
17   https://apnews.com/75ff063727b179fd176a34d10886fc69. At the time Defendant filed
18   her motion, she was currently awaiting the results from a Covid-19 test, (Def’s Mot. at 1),
19   but the United States notes Defendant has since recovered from Covid-19, as of August 5,
20   2020. (Opp’n, ECF No. 53, at 5.) As a result of the spread of Covid-19 in FMC Carswell,
21   Defendant filed the present motion for compassionate release under 18 U.S.C. §
22   3582(c)(1)(A). The United States opposes Defendant’s motion.
23                                               II.
24                                         DISCUSSION
25         In general, a court may not modify a sentence of incarceration once it has been
26   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
27   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
28   (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018). Among the

                                                  2
                                                                                    19-CR-478 DMS
      Case 3:19-cr-00478-DMS Document 54 Filed 09/08/20 PageID.170 Page 3 of 4



 1   criminal justice reforms implemented by the FSA, Congress amended 18 U.S.C. §
 2   3582(c)(1)(A) to allow the defendant to move the district court for compassionate release
 3   after exhausting the Bureau of Prison (“BOP”) process.
 4         Section 3582(c) of Title 18 of the United States Code provides that a court may not
 5   modify a term of imprisonment except “upon motion of Director of the Bureau of Prisons,
 6   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after he has
 7   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
 8   act or “the lapse of 30 days from the receipt of such a request by the warden of the
 9   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Administrative
10   exhaustion is a prerequisite to filing the motion in district court, and “[e]xhaustion occurs
11   when the BOP denies a defendant’s application or lets thirty days pass without responding
12   to it.” United States v. Mondaca, No. 89-cr-0655-DMS, 2020 WL 1029024, at *2 (S.D.
13   Cal. Mar. 3, 2020) (internal quotation marks and citations omitted). Thereafter, the Court
14   may consider the applicable standards set forth in § 3553(a) and determine whether
15   “extraordinary and compelling reasons” warrant a sentence reduction consistent with
16   “applicable policy statements issued by the Sentencing Commission.”
17         Here, there is no indication that Defendant previously petitioned the BOP for
18   compassionate release. Accordingly, the United States argues Defendant’s motion must
19   be denied for failure to exhaust her administrative remedies before filing the present
20   motion. (Opp’n at 10.) The Court agrees with the United States.
21         District courts across the country have grappled with the question of whether the
22   First Step Act’s administrative exhaustion requirement is jurisdictional, non-jurisdictional
23   and excusable, or mandatory. If the exhaustion requirement at issue is jurisdictional and
24   not satisfied, courts are barred from addressing the merits. See Landgraf v. USI Film
25   Prods., 511 U.S. 244, 274 (1994) (noting jurisdictional statutory preconditions “speak to
26   the power of the court rather than to the rights or obligations of the parties.”) If the
27   exhaustion requirement is not jurisdictional, courts may excuse noncompliance. See, e.g.,
28   United States v. Perez, --- F. Supp. 3d ---, 2020 WL 1450745, at *1 (S.D.N.Y Apr. 1, 2020)

                                                   3
                                                                                     19-CR-478 DMS
      Case 3:19-cr-00478-DMS Document 54 Filed 09/08/20 PageID.171 Page 4 of 4



 1   (waiving exhaustion requirement as futile because inmate had less than 21 days left on his
 2   sentence).   While some courts have concluded the exhaustion requirement is both
 3   mandatory and jurisdictional, notwithstanding the Covid-19 crisis, see, e.g., United States
 4   v. Rojas, No. 17-CR-337 (LAB) (S.D. Cal. May 6, 2020) (stating exhaustion requirement
 5   is mandatory and jurisdictional and denying defendant’s motion for failure to exhaust
 6   administrative remedies), this Court need not reach the jurisdictional question. Even if the
 7   exhaustion requirement is non-jurisdictional, it is mandatory and precludes the Court from
 8   modifying Defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(a) (“The court may not
 9   modify a term of imprisonment once it has been imposed [unless] the defendant has fully
10   exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the
11   defendant’s behalf or the lapse of 30 days from the receipt of such a request . . . .”). The
12   statutory language is clear and unambiguous. See United States v. Lugo, No. 2:19-cr-0056,
13   2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020) (discussing cases and finding “the
14   language of section 3582(c)… clear and mandatory.”).
15         Here, Defendant has not petitioned the BOP for the relief she seeks from the Court,
16   let alone waited 30 days after BOP received such a request. Accordingly, Defendant must
17   file a request with BOP, and wait 30 days from the receipt of such a request, before the
18   Court can address her motion. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (noting
19   mandatory statutory exhaustion “foreclose[es] judicial discretion.”)
20                                               III.
21                                CONCLUSION AND ORDER
22         For these reasons, Defendant’s motion is respectfully denied.
23   IT IS SO ORDERED.
24   Dated: September 8, 2020
25
26
27
28

                                                   4
                                                                                     19-CR-478 DMS
